Citation Nr: 1410553	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-48 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2012, the Veteran testified at a hearing before the Board.  The record was held open for 60 days to allow for the submission of additional evidence.  No evidence has been received by the Board.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for a left eye disorder as a result of an injury during service.  At his Board hearing, he testified that his left eye was injured in approximately 1976 when a barrel of diesel fuel spilled on his face.  The Veteran contends that any current left eye disorder, including decreased vision and cataracts, is related to the in-service injury.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The service treatment records do not reference any eye problems or an incident involving diesel fuel.  However, the Veteran's testimony tends to indicate that the diesel fuel incident may have occurred.  The post-service medical evidence of record reflects that the Veteran underwent left eye cataract surgery in January 2010 and that he has complaints of decreased vision.  Under these circumstances, the RO should schedule the Veteran for the appropriate VA examination to address the nature and etiology of the Veteran's claimed residuals of a left eye injury.  See McLendon, 20 Vet. App. at 83.

Although the Veteran's service treatment records do not reference any eye problems, the Veteran testified that he was treated at a specific hospital after the diesel fuel spill, which may possess clinical records.  The facility was likely located on San Clemente Island, California.  Records from this facility must be requested on remand.

The Veteran may be receiving regular treatment at VA facilities, including at the VA Medical Center (VAMC) in Leavenworth, Kansas.  VA treatment records must be requested as well.

Accordingly, this case is remanded for the following actions:

1.  The RO must attempt to procure copies of the Veteran's clinical records pertaining to his treatment for left eye injury due to diesel fuel spill, dated in 1976, from a facility located on San Clemente Island, California.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

2.  The RO must obtain the Veteran's more recent treatment records (since November 2010), including from the Leavenworth VAMC.

3.  Then, the RO must afford the Veteran a VA examination to address the nature and etiology of his claimed residuals of a left eye injury.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination, and after a thorough review of the Veteran's claims file, to include the Veteran's service treatment records, post-service medical records, as well as the Veteran's lay statements of record, the examiner must state whether the Veteran has a current left eye disorder that is related to his military service.  Consideration must be given to the Veteran's theory that he has residuals of a left eye injury due to a diesel fuel spill.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

